Title: To George Washington from Robert Morris, 29 April 1788
From: Morris, Robert
To: Washington, George



Dear Sir
Richmond April 29th 1788

My detention here having been so much longer than expected, the Season in which Mrs Morris promised a Visit to Mount Vernon being come, and my Sons being arrived at Philada these circumstances induced me to propose the journey to which she very readily consents. I am therefore sending up my Servants & Horses to bring down Mrs & Miss Morris attended by my Sons Robert & Thomas, all of them being ambitious to pay their respects to that character which they so much admire. You see my Dear Sir the Liberty I take & the trouble I am about to bring on your Household by such a Host of Strangers but I

shall shew my confidence that it will give you pleasure to receive them by declining to make any appology. Mrs Morris in her last letter mentioned that you had desired her to lay by for Mrs Washington, some Cambrick Book Muslins & she believes some large Book Muslin Handkerchiefs, out of Capt. Bells Cargo from the East Indies, will you be good enough to give John a note of the particulars Mrs Washington wishes to have & Mrs Morris will bring them with her—I pray my best respects to Mrs Washington & to assure her that the same Considerations determine me not to make an appology to her for the trouble She is likely to have with so large a part of my Family, especially as I hope they will render their Company very agreable & pleasing to that of Mount Vernon. With the most sincere esteem I am Dear Sir Your most obedient & humble Servant

Robt Morris

